DocuSign Envelope ID: 8AM REAP SPS OPO SSI “Document 1-1 Filed 05/03/19 Page 1 of 41

MASTER SOFTWARE AS A SERVICE (HOSTING) AGREEMENT

THIS MASTER SOFTWARE AS A SERVICE (HOSTING) AGREEMENT ("Agreement") is
entered into as of September 29, 2017 (the “Effective Date”), by and between TE Connectivity
Corporation, a Pennsylvania Corporation, on behalf of itself and including its global affiliates and
other companies wholly owned or controlled, directly or indirectly, or under common control with
TE Connectivity Ltd. (“TE”) and Convercent, Inc., a Delaware Corporation, with an office located
at 929 Broadway, Denver, CO 80203 (“Supplier”). TE and Supplier are individually hereinafter
referred to as a “Party” and collectively as the “Parties”.

WITNESSETH; That

WHEREAS, Supplier desires to provide to TE, and TE desires to obtain from Supplier
certain services according to the terms and conditions set forth herein; and

NOW, THEREFORE, for and in consideration of the agreements set forth herein, TE and
Supplier agree as follows:

 

(A) Services. Pursuant to the terms of this Agreement, Supplier shall provide TE
with products and modules provided via a Supplier website and/or mobile
application, all user documentation, information and materials contained within
such products or modules, and related support, professional services and other
services provided by Supplier, including but not limited to training of the new
Supplier offerings, and transition and implementation services associated with
migrating from TE’s prior system to the Supplier offerings (the “Services’) as
explicitly identified Appendix C, and/or in one or more Order Forms and/or in
accordance with the specifications provided within a “Statement of Work” or
“SOW’ that is agreed to and executed by the Parties. The invalidation,

' fulfillment, waiver, termination, or any other disposition of any rights or
obligations of either TE or Supplier or both, arising from the execution of this
Agreement in conjunction with any one Statement of Work shall not affect the
status of the rights or obligations of either or both of the parties arising from the
execution of this Agreement in conjunction with any other Order Form or
Statement of Work. Additional Order Forms or Statements of Work may be
executed from time to time by TE and Supplier and if the Order Forms or
Statements of Work refer by date to this Agreement, they shall be subject to the
terms and conditions of this Agreement regardless of the date they are executed,
notwithstanding that a prior period of effectiveness of this Agreement may have
lapsed through expiration or termination of all Statements of Work previously
executed pursuant to this Agreement

(B) Purchase Orders. The Parties further agree and acknowledge that this
Agreement is being executed in conjunction with one or more “Purchase Orders”
which, by specific reference to this Agreement and upon execution by TE and
acceptance by Supplier, become subject to all of the terms and conditions
contained in this Agreement. For purposes of this Agreement, Purchase Order
shall mean the commercial document issued by TE and referencing the Order
Form and sent to Supplier for governance of services and expenses. In the
event of any conflict between the terms of this Agreement, the Statement or
Work and/or Order Form and the Purchase Order, the order of precedence shal!
be: (1) terms in the Statement of Work, (2) terms specified on the face of a
Order Form and/or Purchase Order, and (3) the terms of this Agreement. For

1|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential

EX. A
DocuSign Envelope |D: 8 AR ASF Der SAAR OM PTE “Bocument 1-1 Filed 05/03/19 Page 2 of 41

IL.

(C)

(D)

(E)

(A)

(B)

(C)

clarity, any standard terms associated with a TE purchase order, or Supplier
Order Form shall not be binding on the parties, other than those terms
referenced to within this Agreement.

Time is of the Essence: TIME IS OF THE ESSENCE IN SUPPLIER’S
PERFORMANCE OF ITS OBLIGATIONS IN RELATION TO ITS
IMPLEMENTATION OBLIGATIONS SET FORTH IN THE STATEMENT OF
WORK DATED SEPTEMBER 27, 2017. Supplier shall promptly notify TE in the
event Supplier, for any reason, anticipates difficulty in complying with the
required Statement of Work or in meeting any of TE’s requirements.

Record Retention. Supplier shall maintain accurate and complete records
evidencing its compliance with this Agreement and the Services performed
hereunder (“Records”). All-Records shall be available, at TE’s expense, for
inspection, copying, and audit by TE or its designee during Supplier's normal
business hours upon reasonable notice, once per year, for a period of six (6)
years after the completion, expiration or termination of this Agreement, for the
purpose of verifying Supplier's compliance with the terms hereof and applicable
law; provided however, nothing herein shall prevent TE from obtaining
necessary records to respond to any governmental request, subpoena or legal
proceeding .

No Exclusivity. The Parties agree that this Agreement is not exclusive and that
TE has the right at its discretion at any time to engage other parties to perform
services of a similar nature.

TERM & TERMINATION

Term. The term of this Agreement shall commence on the Effective Date and
continue for a period of five (5) years, unless earlier terminated by either Party
as set forth herein (the "Term’).

Termination for Convenience. Eighteen (18) months after the Effective Date, TE
may terminate this Agreement at any time, without cause, upon one hundred
eighty (180) days prior written notice to Supplier. TE shall accelerate payment
of all unpaid amortized fees relating to “Premium Implementation” and “Data
Migration and related support,” as detailed in the applicable Statement of Work
or Order Form at time notice of early termination was delivered to supplier, with
fees to be paid by the date of termination.

Termination for Cause. Either Party may terminate this Agreement, any
Statement of Work or Order Form for cause, immediately and without prior
written notice, in the event of any of the following:

(1) a breach of any covenant, representation or warranty hereunder, that, if
curable, is not cured within thirty (30) days following receipt of written
notice thereof;

(2) a failure to fulfill or perform any duties or obligations pursuant to this
Agreement, provided that the breaching Party fails to remedy any such
failure within fifteen (15) days of its receipt of a written notice from the
non-breaching Party outlining the breaching Party’s failure;

2|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
DocuSign Envelope ID: BQASASAF DSRS ARE GSK “Document 1-1 Filed 05/03/19 Page 3 of 41

(D)

(E)

(3) in the event that (i) any change in the active management or ownership
of Supplier or (ii) the sale, transfer or other disposition of all or
substantially all of the assets of Supplier or any affiliate, division or unit
of Supplier that is performing Services hereunder, results in Supplier
competing with TE, TE may Terminate this agreement immediately; or

(4) if (i) any proceeding in bankruptcy, reorganization or arrangement for
the appointment of a receiver or trustee to take possession of the other
Party's assets or any other proceeding under any law for relief from
creditors shall be instituted by or against the other Party (and such
proceeding is not dismissed within sixty (60) days from the filing date);
or (ii) if the other Party shall make an assignment for the benefit of its
creditors.

Effect of Termination. The termination of this Agreement shall automatically
terminate all outstanding Statements of Work, Order Form, and/or Purchase
Orders. The termination of a Statement of Work, Order Form, and/or Purchase
Order will not be deemed a termination of this Agreement. Upon termination of
this Agreement, or an applicable Statement of Work, Order Form, and/or
Purchase Order, the rights and licenses granted thereunder shall cease and the
Services will immediately terminate. After receipt of a notice of termination, and
except as directed by TE, (a) Supplier shall immediately: (i) stop work as
directed in the notice; (ii) place no further subcontracts or orders for materials,
services, or facilities, except as necessary to complete the continued portion of
the Agreement, if any; and (b) Supplier shall promptly: (iii) terminate all
subcontracts to the extent they relate solely to Services terminated; (iv) destroy
or return to TE all actual and potential client and contact lists, all information,
whether in printed or electronic form — if in electronic form, then returned in an
acceptable and readable format by TE, and all films, tapes, computers,
documents, reports, evaluations, plans, specifications, drawings, programs,
worksheets and materials furnished to Supplier by TE or developed by Supplier
in performing the Services, and Supplier will not make or retain any copies or
excerpts of such information or materials; and (v) deliver to TE all works and
Deliverables completed through the termination date. After termination, Supplier
shall submit a final termination settlement to TE for all work performed up to
termination of this Agreement. Supplier will only be paid for services rendered
and expenses incurred prior to the date this Agreement is terminated. In the event
that this Agreement, a Statement of Work or Change Order is terminated by TE
for cause, Supplier shall remit, within ninety (90) days, to TE a pro-rata refund of
all Fees paid for any unused term of the Services. The terms and provisions of
this Agreement, other than the terms and conditions for the continuation of
performance and payment of Services, shall survive any termination or
expiration of this Agreement.

Upon TE's request, following expiration or termination of this Agreement or any
related Statement or Work, Supplier shall, unless otherwise agreed by the

parties, scrub all digital TE information in its possession from its computers and
servers, or computers and servers of any third party (including but not limited to
a hosting facility) in such a manner as to make it unreadable (with the exception
of encrypted backups, which have a 365 day retention period). For clarity,
Supplier shall not scrub any digital TE information without first receiving express
written approval of such action from TE, provided however, no sooner than
ninety (90) days following termination, Supplier shall scrub all digital TE

3|Pacge

Rev May 24, 2017
TE Connectivity Corporation Confidential
DocuSign Envelope ID: S@ABASAF OPS IA OTE *“Bocument 1-1 Filed 05/03/19 Page 4 of 41

information from any production servers. Upon request, Supplier shall certify
that all data has been scrubbed from its servers in accordance with this section.

III. PAYMENTS AND INVOICING

(A)

(B)

(C)

(D)

Invoices. Subsequent to the execution of this Agreement, Supplier will gain
access to TE’s designated supplier management system at www.te.com (“TE
Supplier Portal”). Supplier shall submit all invoices through the TE Supplier
Portal. To be valid and eligible for payment, invoices must include, among other
things, the Purchase Order number unique to the project and provided by TE.

Designated Fees. In consideration of Supplier providing the Services, TE shall
pay to Supplier the fees set forth in the applicable Statement of Work, Order
Form and/or Purchase Order (the “Fees”). As indicated in Supplier's Order
Form, Supplier’s fees do not include any taxes, levies, duties or similar
governmental assessments of any nature (collectively, “Taxes”). TE is
responsible for paying all Taxes associated with its purchases hereunder,
excluding taxes on Supplier's net income. If Supplier has the legal obligation to
pay or collect Taxes for which TE is responsible under this Agreement, Supplier
will invoice TE and TE will pay that amount unless TE provides Supplier a valid
tax exemption certificate from the appropriate taxing authority. Supplier shall
provide invoices of the Fees on a per project basis detailing the nature of the
services performed, the rate at which the services were performed and the
expenses, if any, that were incurred. TE will pay Supplier for all services
rendered and approved expenses within thirty (30) days after receipt of
Supplier's invoice, expense receipts and expense voucher. The making of any
payment or payments by, or on the behalf of, TE shall not imply acceptance by
TE of such items or the waiver of any warranties or requirements of, or rights to
make any claims under, this Agreement.

Additional Expenses. TE shall reimburse Supplier for all authorized reasonable
and actual out-of-pocket expenses incurred by Supplier in connection with the
Services provided, however, that any such expenses shall be approved by TE,
in writing, prior to Supplier incurring any such expense and provided Supplier
submits receipt for expenses no later than thirty (30) days following the end of
the month in which the expenses were incurred. Unless agreed otherwise,
Supplier shall utilize personnel local to the area in which the Services are
performed (“Local Personnel”) whenever possible to minimize travel and living
expenses incurred. Travel and living expenses charged to TE under this
Agreement shall be consistent with TE’s then current travel policy (currently,
which may be found on the TE Supplier Portal). When Supplier personnel visit
more than one client on the same trip, the expenses incurred are apportioned in
relation to time spent with each client. Supplier shall use commercial
reasonable efforts to make all reservations sufficiently in advance of the travel
date so as to obtain the lowest price possible.

Rights of Set-Off; Disputed Amounts. With respect to any amount that (i) should
be reimbursed to TE or (ii) is otherwise payable to TE pursuant to this
Agreement or a Statement of Work, TE may deduct the entire amount owed to
TE against the Fees or against the expenses owed by TE to Supplier under this
Agreement, Order Form, or Statement of Work. Any unused credits against
future payments owed to TE shall be paid to TE within thirty (30) days after the
termination or expiration of this Agreement or the relevant Statement or Work.
Further, TE shall have the right to withhold payment of any amount due to

4|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
DocuSign Envelope ID: BABAR FDEP 4Ag3 Eh EERIE “Bocument 1-1 Filed 05/03/19 Page 5 of 41

(E)
(F)

(G)

(H)

Supplier that TE reasonably disputes in good faith, which shall not constitute a
material breach of this Agreement or TE’s payment obligations.

This section has been intentionally deleted.

Waiver of Billing. TE shall not be liable for, and Supplier shall waive its right to
claim payment of, any fees, costs, taxes and expenses arising out of this
Agreement for which TE does not receive an invoice within ninety (90) days after
the date such invoice should have been provided to TE in accordance with this
Section Ill.

Credits. Any amount that (i) should be reimbursed to TE or (ii) is otherwise
payable to TE pursuant to this Agreement, Order Form, or a Statement or Work,
TE may deduct the entire amount owed to TE against the fees shall be paid to
TE within thirty (30) days of TE's claim for payment of such credit.

Fee Adjustments. The fees charged for a particular product or service are fixed,
and shall not increase during the subscription period referenced in the SOW,
Order Form, or Purchase Order (or similar document).

IV. CONFIDENTIALITY AND DATA PROTECTION

(A)

Confidential Information. Pursuant to the Services to be rendered hereunder,
each Party now has or will have possession of or access to information relating
to the other that is, or should be reasonably understood to be, confidential or
proprietary information of the other, disclosing, Party, whether disclosed orally or
in writing by any other media. Provided, however, that TE has the express right
and ability upon termination or expiration of this Agreement to share reports and
similar output related formats and data to prospective replacement vendors so
TE can ensure continuity of information and reporting. All such information,
other than any information developed independent from the disclosing Party’s
information, that is in the public domain or previously known to the recipient of
the information through no act or omission of either Party, or which it is
authorized to disclose, is hereinafter referred to collectively as the “Confidential
Information.” Each Party agrees to hold secret and protect the other Party's
Confidential Information and use that degree of care that it uses or would use
with respect to its own proprietary and confidential information to keep the
Confidential Information secret. Further, each Party agrees to: (i) refrain from
using the other Party’s Confidential Information except as contemplated herein;
and (ii) not disclose such Confidential Information to any third party except to
contractors or representatives as is reasonably necessary in connection with this
Agreement (and only subject to binding use and disclosure restrictions at least
as protective as those set forth herein executed in writing by such contractors or
representatives). The Parties shall return to the other, or destroy and certify the
destruction thereof, all Confidential Information and reproductions thereof that
are in its possession immediately upon request, including upon the expiration or
termination of this Agreement. For the avoidance of doubt, Confidential
Information shall include the terms of this Agreement; all data and information
loaded, processed and/or stored in the Service as well as all information
pertaining to products, processes or business operations; confidential
information pertaining to either Party's customers and prospective customers,
customer requirements, customer financial information and other such confidential
information compiled or maintained internally by either Party covering its’
customers and prospective customers; and confidential information pertaining to

5|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
DocuSign Envelope |D: BABRSAFAERS AAR OY Soe “Document 1-1 Filed 05/03/19 Page 6 of 41

(B)

(C)

(D)

either Party’s sources of supply, costs, marketing plans, and contemplated
activities, product design, and other such confidential information compiled or
maintained internally by either Party concerning its business operations and
activities including but not limited to all information which is disclosed or
made available by either Party, or which is observed by either Party, in
connection with the Supplier's access to TE’s Computer Systems. Marketing and
financial information shall also be conclusively presumed to be Confidential
Information unless publicly published in writing.

Upon termination of performance of services pursuant to any Statement of
Work or Order Form issued pursuant to this Agreement, and upon TE’s
request, Supplier agrees to promptly return to TE, and/or at TE’s election
destroy and certify the destruction thereof, any and all documents containing
any of the Confidential Information of TE referred to above, and not to make any
written record of such information nor disclose such information to others nor to
make any use of such information. Upon request, Supplier shall (i) make
available and transfer to TE in a machine readable format or other methods to
be mutually agreed by the parties, or TE’s designated third party, all of TE’s data
stored by the hosted services in a mutually agreed upon format (via an SFTP
site, for example), and (ii) take reasonable steps to assist with transfer of any
dedicated phone numbers and other tools and mechanisms used by Supplier or
its contractors in connection with the Service. Supplier shall destroy all copies
of such data, and direct any subcontractors to destroy its copies of such data, no
later than ninety (90) days after termination. Upon request Supplier will provide
proof of destruction.

Each party acknowledges that this Agreement provides notice that the Parties each
regard it to be vital to its respective interests that its Confidential Information be
safeguarded. Each Party understands that this Agreement establishes a
confidential relationship between the Parties and that each Party has a duty
under the law not to breach the confidential relationship by using or disclosing
Confidential Information of the other Party. The Parties further understand that
each relies upon the other Party and its employees honoring such duty of
confidence when entrusting such Party and its employees with access to its
Confidential Information. Where such action does not violate applicable law,
Supplier shall provide TE with notice if it receives a subpoena or other court or
governmental order to disclose TE Confidential Information and Supplier will
work cooperatively with TE to secure an appropriate protective order and/or limit
the extent of the disclosure.

Data Protection. For the provision of the Services it may be necessary for TE to
provide personal information (also referred to as “personal data”, which is any
information relating to an identified or identifiable natural person, or as otherwise
defined by applicable law). A TE entity will do this on its own behalf or also on
behalf of its global affiliates. As a data processor Supplier will comply with any
instructions of TE, keep the personal information confidential and secure and
only use the personal information for rendering the Services and not share the
confidential or personal information with any third party without the prior written
approval of TE. TE’s personal information can also be Confidential Information
as described above.

Supplier will comply with any data protection laws that may apply on the processing
by Supplier of personal information of TE such as, but not limited to, the EU data
protection directive 95/46 and the new EU General Data Protection Regulation
2016-679 that will replace this directive as of May 25, 2018.

6|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
DocuSign Envelope ID: 8GARASAFDEPSAGR A EAP ““Bocument 1-1 Filed 05/03/19 Page 7 of 41

1.

Rev May 24, 2017

International transfers. Coincident with executing this Agreement TE and
Supplier will execute the attached “Exhibit on the processing of personal
information” (Appendix A), which includes the EU Standard Contractual
Clauses. This will be required in case TE will have to transfer personal
information originating from TE Connectivity Corporation affiliates in
countries, such as but not limited to those of the European Economic Area,
that have restrictions on the transfer of personal information to countries that
do not have laws that provide adequate protection of personal information.
Review whether this may apply the “Privacy exhibit checklist” on
hittps://supplier.te.com/web/supplier-portal/home.

Because Supplier has certified its compliance with the Privacy Shield, by
which it commits to apply with the relevant data protection principles in its
capacity as a data processor, Appendix A will only apply as of the moment
the Supplier's Privacy Shield would no longer be valid or when the
adequacy decision for the Privacy Shield program would be annulled. This
also requires that Supplier will continue to be certified for the Privacy Shield
during the course of this Agreement or any longer period of time when
Supplier would still retain personal information of TE and informs TE when
Supplier's certification for the Privacy Shield would no longer be valid.

Access controls and training. Supplier shall establish a procedure for
identifying its users who have access to TE personal information. Supplier
will ensure that any Supplier employee to whom any TE personal
information is disclosed has received appropriate data protection training
and is made aware of the requirements of this Agreement and of the
confidential nature of TE personal information and require such employees
to comply with this Agreement and any other obligations required pursuant
to applicable data protection laws. Upon request, Supplier shall provide TE
with the name and contact details of its data protection officer.

Supplier will work with TE to allow individuals (data subjects) to enforce their
legal rights to access their personal information, have it corrected, updated
or deleted.

Security incident. Supplier will inform TE without undue delay and, where
feasible, not later than 48 hours after having become aware of it (in line with
time limits set by applicable law) about any security incident that
compromises the security, confidentiality or integrity of the personal
information of TE as processed by Supplier (“personal data breach”).
Supplier will render TE all reasonable assistance in order to allow TE to
comply with its obligations under data breach notification laws. In case the
data breach is caused by non-compliance of Supplier with its contractual
commitments, Supplier shall compensate TE for all costs related with
containing and managing the consequences of the data breach. This may
include, but is not limited to, costs of notification and legal fees incurred by
TE.

Security incident means any unauthorized action by a known or unknown
third party which, whether successfully completed, attempted or threatened,
should reasonably be considered to constitute one of the following with
regard to the Service or TE: an attack, penetration or denial of service;
unauthorized access to or disclosure of data or Confidential Information of
TE or its customers; misuse of the Service or software access or intrusion
(hacking) to the Service or software; virus intrusion of the Service or

7|Page

TE Connectivity Corporation Confidential
DocuSign Envelope ID: 8@AS AREF 20G25 ARIE OD SEAVER ““Bocument 1-1 Filed 05/03/19 Page 8 of 41

software; scan of the Service, or any other activity that could affect TE data
or TE Confidential Information.

Audit. Supplier will conduct an annual internal data privacy review to check
its compliance with the contractual and legal requirements. Supplier
employees who process TE personal information will only do so in
compliance with this Agreement, instructions provided by TE, and in
conformity with applicable law. Upon request, TE will receive access to the
internal compliance reviews. Once per year, TE shall have the right to have
reasonable access, upon prior written notice, to check compliance with the
technical and security measures implemented to protect TE personal
information and to inspect the premises, facilities and IT systems used by
Supplier for this purpose and proper compliance with this Agreement in
general. Supplier will provide its reasonable cooperation with such audits.

Subcontracting. Supplier may not, without the prior written notice to TE,
subcontract data processing for the Services to third parties, including
affiliates that are located in countries that, according to the EU, do not have
laws that provide adequate protection. TE shall have sixty (60) days’ after
receiving written notice from Supplier in which to determine in its
commercially reasonable discretion whether such a subcontractor provides
viable security; Approval can only be provided by TE when the
subcontractor (sub-processor) will be contractually bound to provide a level
of protection of TE’s personal data that is comparable to what Supplier must
provide which has to be reflected in Appendix A. This may require the
subcontractor to be contractually bound to comply with the Standard
Contractual Clauses or another legal basis that may apply in future for data
transfers from countries that have transfer restrictions as to be specified in
Appendix A. Supplier remains liable for the proper performance of the
Services by its subcontractor.

TE hereby consents to the Supplier's use of the followings subcontractors (sub-processors)
as set out below:

 

 

 

 

 

 

 

 

 

 

 

Subprocessor Brief Description of Processing
Five Star Call Centers Call Center — Helpline/Call Center Services
Amazon Web Services Data Center — Failover Cloud Environment
Microsoft Azure Data Center — Primary Cloud Environment
Datavail Database Administration — 24/7 Database
Monitoring
Bing Automated translation services built into the
Services
Lionbridge Professional translation services outside the
Services
6. Security standards. Supplier's product is ISO 27001:2013 certified and

Rev May 24, 2017

&8|Page

TE Connectivity Corporation Confidential
DocuSign Envelope |D: B@AR ARF AePS AAR FDPIR Socument 1-1 Filed 05/03/19 Page 9 of 41

(E)

(F)

(G)

Supplier shall maintain such certification throughout the Term, and shall
provide TE with a copy of Supplier’s certification of compliance.

7. Non-compliance. Supplier will notify TE as soon as it determines that it can
no longer comply with the data security measures to be applied in
conformity with this Agreement or the Privacy Shield as far as applicable.
Upon receiving such notice TE will promptly take such reasonable steps that
are required to safeguard the continued proper protection of the personal
information which may include the discontinuation of the sharing of personal
information with the Supplier until the issue has been resolved.

8. Government access. Supplier will promptly notify TE of any subpoena,
judicial, administrative or arbitral order of an executive or administrative
agency or other governmental authority that it receives and which relates to
TE’s personal information that Supplier processes unless that would conflict
with applicable law. Supplier will inform TE upon its request about any
further details about the order, as far as it possesses such information and
will provide reasonable assistance to TE to comply with such order within
the applicable time limit.

9. Data portability. Following termination of the Agreement, upon TE’s request,
Supplier will return to TE or its agent, or destroy and certify the destruction
thereof, all TE’s personal information and/or Confidential Information that it
processes or make this available to TE or its agent in a mutually agreeable
format. Following the return of the personal information, or as otherwise
specified in an agreement, Supplier will promptly delete or otherwise render
inaccessible and unreadable (e.g. scrubbed from any and all computers) all
copies of TE’s personal information from the systems it used for rendering
the Services (with the exception of encrypted backups, which have a 365
day retention period).

10. Changes in applicable law. In the event there will be changes in the
applicable data protection laws, the Parties agree to work cooperatively to
make any necessary modifications to this Agreement in order to comply with
such changes.

Subcontractors — Supplier confirms that it has appropriate confidentiality
obligations in place with any of its subcontractors who will perform services for
TE, including but not limited to the call-center that may handle incoming phone
calls from a hotline system, and Subcontractors are bound to a code of conduct
substantially similar to that of both Convercent and TE.

Remedy. Each Party hereby acknowledges that disclosure of the Confidential
Information by it or breach of the provisions contained herein will give rise to
irreparable injury to the other Party and such breach or disclosure is
inadequately compensable in money damages. Accordingly, each Party may
seek and obtain injunctive relief against the breach or threatened breach of the
foregoing undertakings. Such remedy shall not be deemed to be the exclusive
remedy for any such breach but shall be in addition to all other remedies
available at law or equity. Each Party hereby further acknowledges and agrees
that the covenants contained herein are necessary for the protection of the other
Party’s legitimate business interests and are reasonable in scope and content.

Insider Trading. TE’s Confidential Information may constitute material inside
information under the securities laws of the United States, and use of this
information to trade in the securities of TE Connectivity Ltd., or sharing the

9|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
DocuSign Envelope ID: GARARAD OPES AA SSAA >“Bbcument 1-1 Filed 05/03/19 Page 10 of 41

information with others who trade in the securities of TE’s parent is a violation of
this Agreement and may be a violation of law.

(H) No Publicity. Except as specifically authorized in writing by TE, Supplier shall
not use any identification of or reference to any trade name, trademark, service
mark, service name or symbol of TE in any advertising or promotional efforts,
nor disclose that it is performing Services hereunder, or any information,
materials, reports, and other work product that Supplier creates or develops as
part of the Services.

V. SOFTWARE AS A SERVICE (HOSTING)

The Services and all components thereof are licensed, not sold. Supplier and its suppliers
exclusively own and retain all rights, title, and interest in and to the Services (including software,
user interface designs, and documentation) and all additions and modifications to the Services,
including all intellectual property rights therein. Subject to the terms and conditions of this
Agreement, during the term, Supplier will provide, to or on behalf of TE, the Services components
specified in the applicable Order Form or SOW, provided that, with respect to provision of all
subscription-fee-based Services, the Customer Number does not increase compared to the
Customer Number (a) specified in the applicable Order Form or SOW or (b) subsequently agreed
to by the parties as the applicable Customer Number. “Customer Number” means the total
number of employees and contract employees of TE and all its affiliates. TE represents the initial
Customer Number specified on each Order Form or SOW is accurate. Supplier may request and
TE shall provide the then-current Customer Number from TE prior to each anniversary of the
Effective Date.

(A) software as a Service (Hosting) Application. If, as part of the Agreement,
Supplier will provide TE with remote access and hosting of the software across
the Internet, including a browser interface, access, storage, transmission and
distribution ("Hosting Services"), then Supplier shall host the software through its
subcontractors, as of the Effective Date, Microsoft Azure in Dublin, lreland and
Amazon Web Services in Frankfurt, Germany. Supplier shall be responsible for
hosting, supporting and maintaining the infrastructure required to host the
software for TE. TE will have access to the software via the Internet at the
designated web site or IP address provided to TE by Supplier. TE shall be
responsible for obtaining and maintaining its connection to the Internet. In the
event that Supplier relocates its data center, Supplier shall provide to TE the data
center's updated address within two (2) weeks. Notwithstanding the foregoing,
Supplier shall not move its data center, or any servers performing hereunder,
outside the country of the originally approved location without the consent of TE,
which shall not be unreasonably withheld.

(B) System Availability.

1. Web Application. Supplier will maintain 99.8% uptime of the web based
Services (the "Web Application SLA"). The calculation of uptime will exclude
scheduled downtime. Supplier will inform TE reasonably in advance of any
scheduled downtime. Scheduled downtime will occur, as needed, outside the
normal business of 8:00 a.m. to 5:00 p.m. MT, Monday - Friday, excluding
holidays, as modified from time to time by Supplier with advance written notice to
TE.

2. Call Center. To the extent applicable to Services ordered by TE
pursuant to an Order Form, the call center shall be available to receive

10|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
DocuSign Envelope ID: FoAGL845 4583 AS TEMA Document 1-1 Filed 05/03/19 Page 11 of 41

telephonic reports in the event of an outage within the web application and 80%
of TE’s calls to the call center shall be answered in 20 seconds or less (the “Call
Center SLA", which, along with the Web Application SLA is referred to as the
“SLA"). To receive this SLA, TE’s Order Form must include dedicated phone
lines.

3. Remedy. Supplier's sole liability (and TE's exclusive remedy) for
Supplier's breach of either or both SLAs shall be to issue a service credit
(“Service Credit”) for the applicable Services for the applicable month, in the
amount specified in the table below. Such Service Credit shall be issued within
thirty (30) days of written request by TE. In the event two SLA remedies apply,
Supplier will provide a service credit for the higher amount.

 

Actual Call Center
Service Level for the
month (% of calls
answered in 20
seconds or less)

Actual Web Application
Service Level for the
month (% of uptime)

Service Credit to be
issued (% of TE
service fees)

 

99.0 - 99.79%

75.0 — 79.99%

5%

 

 

 

 

 

 

 

 

98.0 — 98.99% 10.0 — 74.99% 10%
95.0 — 97.99% 65.0 — 69.99% 25%
90.0 - 94.99% 60.0 — 64.99% 50%
less than 90% Less than 60% 100%

 

(C)

(D)

Additionally, a violation of the Web Application SLA below 90% and/or a violation
of the Web Application SLA or Call Center SLA for three (3) consecutive months
shall be considered a material breach of the Agreement and TE shall have the
right to immediately terminate this Agreement with no further monetary obligation
or liability.

Security. Supplier shall comply with the standards set forth in ISO 27001:2013, or
equivalent standards that are (i) at least equal to industry practices for such types
of locations, and (ii) which provide appropriate technical and organizational
safeguards against accidental or unlawful destruction, loss, alteration or
unauthorized disclosure or access of TE Data, User Information or Confidential
Information.

Without limiting the provisions of Section (D) above, Supplier shall take all
appropriate measures to secure and defend its location and equipment against
"hackers" and others who may seek, without authorization, to modify or access
Supplier's systems or the information found therein. Supplier will periodically, but
in no event less than once per year, test its systems for potential areas where
security could be breached. Supplier will promptly, and in any event within forty-
eight (48) hours, report to TE any breaches of security or unauthorized access to
Supplier's systems that Supplier detects or becomes aware of: such notification
shall include when the breach occurred, whether it affected TE data, what TE
data (if any) was affected, and what Supplier is doing (or has done) to address
the breach. Supplier will use diligent efforts to remedy such breach of security or
unauthorized access in a timely manner, but in no event shall the remedy take

11|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
DocuSign Envelope ID: CARNES 683 Ae ESATA “Bbcument 1-1 Filed 05/03/19 Page 12 of 41

(H)

(J)

(K)

(L)

longer than thirty (30) days, and, upon request, deliver to TE a root cause
assessment and future incident mitigation plan with regard to any breach of
security or unauthorized access affecting the software, TE or TE's Confidential
Information. In addition, Supplier shall work cooperatively with TE to prepare any
necessary response to the breach to the extent it affects TE or its supplier,
customers or employees.

Beginning June, 2018, Supplier shall conduct SAS70 Type II or SSAE 16 audits
and, upon request, provide the results to TE, and there shall be no significant
findings or outstanding actions. Supplier shall have a written Disaster Recovery
Plan. Upon request, Supplier shall provide TE with access to the Disaster
Recovery Plan.

Supplier shall support TE with all reasonable requests related to electronic legal
discovery associated with any claims or litigation in which TE is or may become a

party.

Seat Parking. Supplier agrees that if the Hosted Services are priced and invoiced
on a user count basis TE may set aside licenses of named or concurrent users,
as applicable, which shall be deemed "inactive" users for a specified term during
which TE shall not be obligated to pay annual user fees for such inactive users.
During such inactive term, TE may notify Supplier in writing that it desires to
reactivate all or a specified number of the inactive users. At the time of any such
reactivation, Supplier will reactivate the users at the prices stated in Exhibit A. TE
shall not be obligated to pay any retroactive fees applicable to such inactive
users for the inactivation term.

Seat Transferability. Supplier acknowledges and agrees that TE shall be
permitted to transfer user licenses among TE Connectivity Corporation's various
affiliates irrespective of state, province, country or world region.

The software shall perform in compliance with the specifications and
documentation provided by Supplier. Supplier shall not reduce or eliminate
material features or functionalities of the Service during the term of the
Agreement.

Outage and/or Disruption Reporting. As soon as practical after first becoming
aware of any outage or disruption of the Service or material degradation of the
software functionality, but in no case later than twenty-four (24) hours after first
becoming aware thereof, Supplier shall report such outage, disruption or
degradation to TE by email or telephone, as mutually agreed. Each such report
shall include a summary of the effect of such outage, disruption or degradation
and, if known, the cause thereof. As soon as practical after restoration of any
such outage, disruption or degradation, but in no case later than twenty-four (24)
hours after such restoration, Supplier shall report such restoration to TE by email
or telephone, as mutually agreed.

TE hereby grants to Supplier and its authorized representatives and contractors
a non-exclusive and non-transferable right and license to use, process, store,
and transmit, and disclose TE data solely to provide the Services to TE and fulfill
other obligations described in this Agreement. TE further authorizes Supplier to
aggregate TE data with similar data from other Supplier customers in a manner
that does not identify TE or include any Personal Information (defined below), to
further develop the Services for Supplier customers.

Vi SUPPLIER’S REPRESENTATIONS AND WARRANTIES

12|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
DocuSign Envelope ID: SEAR R45 ORE AeA FE SHES focument 1-1 Filed 05/03/19 Page 13 of 41

(A)

(B)

Supplier represents and warrants that:

(1) Supplier shall perform the Services hereunder in a professional and
efficient manner, using due care, skill, diligence and at a level equivalent
to the standards and practices of comparable companies in the industry,
and acknowledges that its failure to perform the Services to this
standard shall constitute a material breach of this Agreement;

2) Supplier is not a party to any agreement that would prohibit Supplier

from entering into this Agreement or fully performing the Services
hereunder;

(3) Supplier has full right, title and authority to perform the Services and
provide TE the rights to the Deliverables granted hereunder, and that
the Deliverables are free of liens, encumbrances, claims or security
interests of any kind;

(4) there is no outstanding, or threatened, litigation, arbitrated matter or
other dispute to which Supplier is a party that would reasonably be
expected to have a material adverse effect on Supplier's ability to fulfill
its obligations under this Agreement;

(5) the Services and/or Deliverables do not impair or violate any copyright,
trademark, patent, trade secret or other rights of any third-party,
provided however that the sole and exclusive remedy for breach of
this warranty shall be indemnification as provided in section VII
below; and

(6) Supplier shall perform the Services hereunder in compliance with all
applicable federal, state, county, and municipal statutes, laws,
regulations, codes, ordinances and orders and Supplier shall obtain all
applicable permits and licenses required in connection with its
obligations under this Agreement.

(7) Its responses submitted to the TE Information Security Group in the
Vendor Security Assessment are materially true and accurate as of the
time of submission.

In the event that the Hosted Services include any software to be loaded onto
TE’s Computer Systems or require Supplier to have access to TE’s Computer
Systems, Supplier represents and warrants that it has used, and will continue to
use, commercially reasonable measures to ensure that the Services do not
contain any virus, malicious code, program or other internal component (e.g.
Computer worm, computer time bomb or similar component) (hereinafter the
“Harmful Code”) which could (i) hinder TE’s ability to use or benefit from the
Services; (ii) in any manner, reveal, damage, destroy or alter any data or other
information accessed through or processed by the Services or; (iii) in any
manner, damage, destroy or alter TE’s Computer Systems or data and other
information accessed through or processed by TE’s Computer Systems.
Supplier shall immediately advise TE in writing upon reasonable suspicion or
actual knowledge of such harmful code affecting TE.

VIL = INDEMNIFICATION.

(A)

Indemnification. Supplier shall defend, indemnify and hold harmless TE, its
parents and related entities, and their respective directors, officers, employees,
shareholders and agents and all of their respective successors and permitted

13|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
PocuSign Envelope (DAR PS ASA TOF NIMB Document 1-1 Filed 05/03/19 Page 14 of 41

(B)

(C)

assigns (the “TE Indemnified Parties”), from and against any and all third party
suits, claims, actions, and causes of actions, and any liabilities, losses, damage
to property or for injury to or death of any person, costs and expenses
(including, but not limited to, interest, penalties, reasonable attorneys’ fees and
other expenses of litigation) associated thereto, arising from, or alleged to have
arisen from:

(1) the acts or omissions (whether negligent, reckless, intentional, or
otherwise) of Supplier, its employees, agents, or independent Suppliers;
and/or

(2) any misrepresentation or breach of warranty by Supplier under this
Agreement.

TE shall defend Supplier and its employees, officers, directors, shareholders,
contractors, partners, members, owners, agents, predecessors, and permitted
successors and assigns from and against any and all Claims (defined below)
which allege any violation of applicable law by TE, other than any claims that
would arise out of Supplier's own breach of their obligations, in connection with
its use of the Services; or which relate to or are based on any event, claim or
matter that is reported to TE via the Services. TE shall pay all costs of defense
and all damages finally awarded or paid in settlement of any such Claim.

Infringement Indemnification. Notwithstanding any of the other indemnities or
releases contained in this Agreement, Supplier shall indemnify, defend and hold
the TE Indemnified Parties harmless from and against any and all third party
claims, demands, suits, losses, and any causes of action of any kind
whatsoever, and any liabilities, judgments, costs, expenses (including without
limitation court costs, litigation expenses, and reasonable attorneys’ fees),
associated thereto (collectively referred to as “Claims”) asserted by or arising in
favor of any person or entity for or as a result of infringement or alleged
infringement of any patents, copyrights, or trademarks, or misappropriation or
misuse of any trade secrets or other confidential information, based on or
related to the Services, Deliverables or Supplier, its subcontractors or agents,
use or application of any processes, compositions, equipment, machines,
articles of manufacture; or computer software. In connection therewith, Supplier
shall at its sole expense and discretion either, (i) promptly undertake to procure
for TE the right to continue using such Services and Deliverables or(ii) promptly
replace or modify such Service or Deliverable to render it non-infringing but
functionally equivalent. Provided that if (i) or (ii) are not available to or
economically feasible for Supplier, then Supplier will have the right to terminate
each affected Order Form or SOW and refund to TE the sums actually paid for
using the Service or Deliverable and TE shall cease to use same.

Indemnification Procedure. Each party’s indemnification obligation above is
subject in each instance to the indemnified party (i) promptly giving notice of the
claim to the indemnifying party; (ii) giving the indemnifying party sole control of
the defense and settlement of the claim (provided that the indemnified party
{including TE Indemnified Parties) shall have the right at their discretion and sole
cost to be represented by its own counsel and to participate in the defense of
any action in which any such a party is named as a party defendant, and the
indemnified party’s prior written approval will be required for any settlement that
reasonably can be expected to require a material affirmative obligation of or,
result in any ongoing material liability to such party; and (iii) providing to the
indemnifying party all available information and reasonable assistance. The

14|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
DocuSign Envelope ID: RCARB45 PES Ae REF AVA Pocument 1-1 Filed 05/03/19 Page 15 of 41

remedies described above shall be the sole and exclusive remedy of the
indemnified party and the sole obligation of the indemnifying party.

VI. INSURANCE

(A)

(B)

(C)

(D)

Required Insurance. Prior to commencement of this Agreement, Supplier shall
procure, and during the continuance of this Agreement shall maintain, at its sole
cost and expense, insurance of the following kinds and amounts, or in the
amounts required by law, whichever is greater. Supplier's procurement of such
insurance shall in no way affect the indemnification or warranty provisions set
forth in this Agreement, but shall be additional security therefore.

(1) Workers’ Compensation insurance prescribed by applicable local law,

(2) Employers Liability insurance with limits of at least $1,000,000 for each
accident;

(3) Comprehensive automobile liability covering all vehicles that Supplier

hires or leases in an amount not less than $1,000,000 (combined single
limit for bodily injury and property damage);

(4) Comprehensive General Liability (‘CGL”) insurance including
Contractual Liability Coverage covering the contractual obligations
accepted under this section, with limits of at least $2,000,000 for each
occurrence of bodily injury, including death, and $2,000,000 for each
occurrence of property damage; and

(5) Technology — Errors & Omissions / Cyber Liability Insurance with limits
of $3,000,000 each claim.

Scope of Insurance. The automobile and CGL policies shall (i) name TE as an
additional insured, including without limitation, with respect to third party claims
or actions brought directly against Supplier or against TE and Supplier as co-
defendants and arising out of this Agreement, (ii) contain a provision that TE,
although named as an additional insured, shall nonetheless be entitled to
recovery for any loss suffered by TE as a result of Supplier's negligence, (iii)
include a waiver of subrogation in favor of TE, and (iv) be written as a primary
policy not contributing with any other coverage which TE may carry. In the
event that Supplier cannot obtain insurance as required above due to
unavailability of such insurance products in Supplier's local market, then
Supplier shall provide evidence of insurance that is comparable in scope and in
amounts similar to those above or otherwise approved by TE in writing.

Certificates of Insurance. Supplier shall provide TE with certificates of insurance
evidencing the required coverage, concurrently with the execution of this
Agreement and upon request thereafter. Supplier shall not materially decrease
or cancel the coverage above during the Term of this Agreement or for three (3)
years thereafter. Such certificates shall be sent to the address as directed by
TE.

Required Changes to Insurance. If said CGL policy does not automatically
cover Supplier's contractual liability under this Agreement, Supplier shall obtain
a specific endorsement adding such coverage. If said CGL policy is written on a
“claims made” basis instead of a “per occurrence” basis, Supplier shall arrange
for adequate time for reporting losses. Failure to provide contractual liability

15|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
DocuSign Envelope 'D: GARE Fs CUB OF AVE “Document 1-1 Filed 05/03/19 Page 16 of 41

(E)

endorsement coverage or adequate reporting time shall be at Supplier’s sole
risk. :

Excess Liability. The insurance coverage’s and limits specified herein shall not
be construed in any way as limits of liability or as constituting acceptance by TE
of responsibility for losses in excess of insurance coverage’s or limits. No
acceptance and/or approval of any insurance by TE shall be construed as
relieving or excusing the Supplier from any liability or obligation imposed by the
provisions of the Agreement.

IX. CONTINUED PROVISION OF SERVICES.

(A)

(B)

(C)

Force Majeure. If and to the extent that a Party's performance of any of its
obligations pursuant to this Agreement is prevented, hindered or delayed by fire,
flood, earthquake, elements of nature or acts of God, acts of war, strike,
compliance with any law, regulation, or order of any governmental authority, or
any other similar cause beyond the reasonable control of such Party (each, a
"Force Majeure Event"), and such non-performance, hindrance or delay (i) could
not have been prevented by reasonable precautions and (ii) does not arise as a
result of such Party's breach of this Agreement, then the non-performing,
hindered or delayed Party shall be excused for such non-performance,
hindrance or delay, as applicable, of those obligations affected by the Force
Majeure Event for as long as such Force Majeure Event continues and such
Party continues to use its best efforts to recommence performance whenever
and to whatever extent possible without delay, including through the use of
alternate sources, workaround plans or other means. The Party whose
performance is prevented, hindered or delayed by a Force Majeure Event shall
promptly notify the other Party of the occurrence of the Force Majeure Event and
describe in reasonable detail the nature of the Force Majeure Event.

No Payment for Unperformed Services. Except as otherwise provided for
herein, nothing in this Article shall limit TE’s obligation to pay any Fees;
provided, however, that if Supplier fails to provide the Services in accordance
with this Agreement due to the occurrence of a Force Majeure Event, the Fees
shall be adjusted in a manner such that TE is not responsible for the payment of
any Fées for those Services that Supplier fails to provide.

Allocation of Resources. If a Force Majeure Event or other similar extraordinary
event causes Supplier to allocate limited resources between or among
Supplier's customers, Supplier shall provide services to TE on at least an equal
basis as to any other customers of Supplier in a similar pricing tier.

X. DISPUTE RESOLUTION.

(A)

(B)

Issue Escalation. Any issue between the parties that cannot be resolved by the
Project Managers of both parties, shall (1) be brought to the attention of the next
higher level of management of both parties, and if not resolved, (2) to the legal
department of both parties prior to instituting Arbitration or litigation.

Continuity of Services. Supplier acknowledges that the timely and complete
performance of its obligations pursuant to this Agreement is critical to the
business and operations of TE. Accordingly, in the event of a dispute between
TE and Supplier, Supplier shall continue to perform its obligations under this

16|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
PocuSign Envelope ID: AED Fes AO LG SAVANE? “Odcument 1-1 Filed 05/03/19 Page 17 of 41

Agreement in good faith, and TE shall continue to pay Fees therefor, during the
resolution of such dispute unless and until this Agreement expires or is
terminated in accordance with the provisions hereof.

XI. GENERAL PROVISIONS

(A)

(B)

(C)

Notices. All notices, requests, demands and other communications given
hereunder (collectively, “Notices”) shall be in writing and personally delivered or
mailed by registered or certified mail, postage prepaid, return receipt requested
to the below-referenced addresses, or to any other address designated by a
Party in accordance with the provisions of this Section. All Notices shall be
deemed delivered when actually received.

To TE:

TE Connectivity Corporation
TE Information Solutions
200 AMP Drive

P.O. Box 3608

Harrisburg, PA 17105

 

To Supplier:
Convercent, Inc.

Attn: Legal Department
929 Broadway

Denver, CO 80203

Social Responsibility. Supplier agrees to observe its Code of Conduct and, to
the extent commercially practicably, the letter and spirit of TE's “Guide to
Supplier Social Responsibility’, current reference number TEC-1015, a copy of
which may be obtained from TE upon request or at the TE Supplier Portal.

Anti-corruption. In fulfilling its responsibilities under this Agreement, Supplier and
each of its owners, officers, directors, employees or agents (collectively and
individually in this clause “Agent’) must comply with its obligations under the law
including without limitation, the Agent:

(1) Must not violate any anti-bribery or anti-corruption law of any jurisdiction
including the United States of America’s Foreign Corrupt Practices Act
and any country which is or becomes a signatory to the OCED
Convention on Combating Bribery of Foreign Public Officials and in
particular, the Agent must not pay, offer or promise to pay, or authorize
the payment of, any monies or anything of value, directly or indirectly, to
any government official or employee, any official or employee of a state-
run or state-owned or controlled enterprise or entity, any official or
employee of a public international organization, any candidate for
political or public office, any official or employee of any political party, or
any family member or relative of such persons or any political party for
the purpose of influencing any act or decision of any such official,
employee, candidate, political party, enterprise or entity, public
organization, or government to obtain or retain business, or direct
business to any person or entity, or for any other improper advantage or
purpose, and

17|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
DocuSign Envelope ID: ROARAR45 OSS A) ROE AVA “Dbcument 1-1 Filed 05/03/19 Page 18 of 41

(D)

(E)

(F)

(G)

(H)

(2) Shall fully comply with the Company's compliance and ethical conduct
policies and programs on anti-bribery, attend training sessions as and
when requested, and execute truthful compliance certificates whenever
requested,

In the event the Agent breaches its obligations under this clause, or TE learns of
or has a reasonable suspicion that the Agent has breached this clause or caused
TE to violate the provisions of any law, notwithstanding any other provision to the
contrary, TE may immediately terminate this Agreement and the Agent hereby
waives any and all claims against TE for any loss, cost or expense, including, but
not limited to, loss or profits, incidental or consequential damages, that Agent may
incur by virtue of such termination of this Agreement.

Entire Agreement. This Agreement and all attachments hereto, all Statements
of Work, all Order Forms, and all Purchase Orders issued hereunder and the
Non-Disclosure Agreement between the parties, constitute the entire agreement
between the parties hereto with respect to the transactions contemplated
hereby, and supersede all written and verbal negotiations, representations,
warranties, commitments, and other understandings prior to the date hereof
between Supplier and TE. No shrink-wrap, click-wrap, or other terms and
conditions or agreements (“Additional Terms’) provided with any Services or
Deliverables hereunder shall be binding on TE, even if use of such Services or
Deliverables requires an affirmative “acceptance” of those Additional Terms
before access is permitted. All such Additional Terms shall be of no force or
effect and shall be deemed rejected by TE in their entirety. Appendices and
other documents referred to in this Agreement are an integral part hereof, unless
the context of such reference indicates otherwise.

Amendment and Waiver. This Agreement may be amended, and the

observance of any term of this Agreement may be waived, only with the written
consent of both Parties. Any waiver by either Party hereto of any provision of
this Agreement shall not be construed as a waiver of any other provision of this
Agreement, nor shall such waiver be construed as a waiver of such provision
with respect to any other event or circumstance, whether past, present or future.

Execution in Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.

Assignment. Supplier will remain responsible for any Services that are
subcontracted and for compliance with the terms and conditions of this
Agreement. TE may assign this Agreement, without consent in the event of a
change of controlling ownership interest (either directly or indirectly)in any TE
entity or in the event of merger, recapitalization, consolidation, other business
combination or sale of all or substantially all of the assets assets of any TE
entity. Supplier may assign this Agreement to a successor who acquires
substantially all of its assets or equity through purchase, merger or other change
in control transaction without the TE’s consent; provided however, within thirty
(30) days following timely notice of such assignment, TE may terminate this
Agreement in TE’s sole discretion.

Acquisition. Supplier agrees that in the event TE Connectivity Corporation
acquires a new business or divests, partially or wholly, of an affiliate, subsidiary
or division which has licensed Supplier's Hosting Services, TE may assign to the
newly acquired or divested entity the licensed Hosting Service or Named Users
or Concurrent Users of the Supplier Hosting Service, as applicable after

18|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
DocuSign Envelope ID: SCLGABS ABTA TOF ANIA Document 1-1 Filed 05/03/19 Page 19 of 41

(D

)

(K)

(L)

(M)

(N)

(O)

notifying Supplier of the transaction. TE agrees that it may not assign the
Hosting Service to a competitor of Supplier. Any such assignment shall require
that the assignee of the licensed Hosting Service pays applicable user fees.

Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, United States of
America, without regard to the conflict of laws principles thereof.

Dispute Discussion. Any claim or dispute arising out of this Agreement, except
for a breach of the Confidentiality provisions hereunder, that has not been
resolved using the issue escalation procedure set forth herein, shall be referred
to and finally resolved by arbitration in New York, New York in accordance with
the Rules of Arbitration of the International Chamber of Commerce by three (3)
arbitrators appointed in accordance with the said rules. The language of the
arbitration shall be English and all arbitrators shall be fluent in English.

Severability. If any provision or provisions of this Agreement shall, for any
reason, be deemed unenforceable or in violation of law, such unenforceability or
violation shall not affect the remaining provisions of this Agreement, which shall
continue in full force and effect and be binding upon the parties hereto.

Section Headings. The headings of the sections, paragraphs, and appendices
herein are for the Parties’ convenient reference only and shall not define or limit
any of the terms or provisions hereof.

Status of Parties. This Agreement shall not be construed as creating any
agency, partnership, joint venture, or other similar legal relationship between the
Parties; nor will either Party hold itself out as an agent, partner, or joint venture
party of the other party. Both Parties shall be, and shall act as, independent
suppliers. Neither Party shall have authority to create any obligation for the
other Party, except to the extent stated herein.

Damages. EXCEPT WITH RESPECT TO CLAIMS RELATED TO BREACH OF
CONFIDENTIALITY, BREACH OF SECURITY, IP INFRINGEMENT OR
INDEMNIFICATION FOR THIRD PARTY CLAIMS, IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER FOR PUNITIVE, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT
LIMITATION, LIABILITY FOR LOSS OF USE, LOSS OF PROFITS, LOSS OF
PRODUCT OR BUSINESS INTERRUPTION HOWEVER THE SAME MAY BE
CAUSED, INCLUDING FAULT OR NEGLIGENCE OF THE PARTY. FOR
PURPOSES OF THIS AGREEMENT, COSTS OF DATA RECOVERY DUE TO
A SOFTWARE OR SERVICE FAILURE AND COSTS TO RESPOND TO A
SECURITY BREACH SHALL BE CONSIDERED DIRECT DAMAGES EXCEPT
WITH RESPECT TO CLAIMS RELATED TO BREACH OF CONFIDENTIALITY,
BREACH OF SECURITY, IP INFRINGEMENT OR INDEMNIFICATION FOR
THIRD PARTY CLAIMS, IN NO EVENT SHALL EITHER PARTY’S LIABILITY
TO THE OTHER UNDER OR IN RESPECT OF THIS AGREEMENT EXCEED
$1,000,000.

Mutual Negotiation. The Parties agree that the terms and conditions of this
Agreement are the result of negotiations between the Parties and that this
Agreement shall not be construed in favor of or against any Party by reason of
the extent to which any Party or its professional advisors participated in the
preparation of this Agreement.

19|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
DocuSign Envelope ID: RCARA845 4683 Ae RO ANAT Document 1-1 Filed 05/03/19 Page 20 of 41

(P) Survival. Those provisions of this Agreement that would require survival in order
to give them full force and effect shall survive the termination or expiration of the
Agreement, regardless of the date, cause or manner of such termination

(Q) Further Assurances. Each of the parties hereto shall execute and deliver any
and all additional papers, documents and other assurances, and shall do any
and all acts and things reasonably necessary in connection with the
performance of their obligations hereunder to carry out the intent of the parties
hereto.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of the
date first above written.

TE CONNECTIVITY CORPORATION SUP FRuSigned by:
(kL (lust. Boule
By: By:
v

John 8S. Jenkins, Jr. — chuck Boyle

 

Name:

 

 

Title: EVP & General Counsel Title: Chief Financial officer

 

 

Appendix A — Exhibit on Processing of Personal Information
Appendix B — Support Service Levels
Appendix C — Master Statement of Work

20|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
DocuSign Envelope ID: RC ARE A683 Ae ACA NIB Bd cument 1-1 Filed 05/03/19 Page 21 of 41

APPENDIX A
Processing of Personal Information

This Appendix A, Processing of Personal Information must be completed when required based on
article 5 (D) (1) of the Agreement and when TE and Supplier conclude that no alternative
solutions to comply with legal restrictions on the transfer of personal information are available.

In order to comply with these restrictions, the following Standard Contractual Clauses form an
integral part of the Agreement. TE Connectivity Corporation signs these Standard Contractual
Clauses on behalf of itself and its global affiliates.

Standard Contractual Clauses (data processing agreement)

Standard Contractual Clauses (processors)

For the purposes of Article 26(2) of Directive 95/46/EC on the protection of personal data, for the
transfer of personal data to processors established in third countries which do not ensure an
adequate level of data protection

Name of the data exporting organisation: TE Connectivity Corporation, a Pennsylvania Corporation,
on behalf of itself and its global affiliates, see the most current list below the website privacy policy
on www.te.com, a TE Connectivity Ltd. company, with offices located at 1050 Westlakes Drive,

Berwyn, PA, USA, 19312 ("TE"); privacyoffice@te.com

 

(the data exporter)

And

Name of the data importing organisation:

Other information needed to identify the organisation:

"(the dataimporter)

21|P age

Rev May 24, 2017
TE Connectivity Corporation Confidential
DocuSign Envelope ID: RSACRE45 ESA AEAI APO cument 1-1 Filed 05/03/19 Page 22 of 41

each a “party”, together “the parties’,

HAVE AGREED on the following Contractual Clauses (the Clauses) in order to adduce adequate
safeguards with respect to the protection of privacy and fundamental rights and freedoms of
individuals for the transfer by the data exporter to the data importer of the personal data specified
in Appendix 1.

Clause 1

Definitions

For the purposes of the Clauses:

(a)

(e)

4 t

personal data’, ‘special categories of data’, ‘process/processing’, ‘controller’, ‘processor’,
‘data subject’ and ‘supervisory authority’ shall have the same meaning as in Directive
95/46/EC of the European Parliament and of the Council of 24 October 1995 on the
protection of individuals with regard to the processing of personal data and on the free
movement of such data’:

‘the data exporter’ means the controller who transfers the personal data:

the data importer' means the processor who agrees to receive from the data exporter
personal data intended for processing on his behalf after the transfer in accordance with his
instructions and the terms of the Clauses and who is not subject to a third country's system
ensuring adequate protection within the meaning of Article 25(1) of Directive 95/46/EC;

‘the subprocessor' means any processor engaged by the data importer or by any other
subprocessor of the data importer who agrees to receive from the data importer or from
any other subprocessor of the data importer personal data exclusively intended for
processing activities to be carried out on behalf of the data exporter after the transfer in
accordance with his instructions, the terms of the Clauses and the terms of the written
subcontract;

‘the applicable data protection law' means the legislation protecting the fundamental rights
and freedoms of individuals and, in particular, their right to privacy with respect to the
processing of personal data applicable to a data controller in the Member State in which
the data exporter is established;

‘technical and organisational security measures' means those measures aimed at
protecting personal data against accidental or unlawful destruction or accidental loss,
alteration, unauthorised disclosure or access, in particular where the processing involves
the transmission of data over a network, and against all other unlawful forms of
processing.

 

]

Parties may reproduce definitions and meanings contained in Directive 95/46/EC within this

Clause if they considered it better for the contract to stand alone.

22|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
DocuSign Envelope ID: GARE OPES AeA GSAT AE “tcument 1-1 Filed 05/03/19 Page 23 of 41

Clause 2

Details of the transfer

The details of the transfer and in particular the special categories of personal data where applicable are
specified in Appendix 1 which forms an integral part of the Clauses.

The data

(a)

Clause 3

Third-party beneficiary clause

The data subject can enforce against the data exporter this Clause, Clause 4(b) to (i),
Clause 5(a) to (e), and (g) to (j), Clause 6(1) and (2), Clause 7, Clause 8(2), and Clauses
9 to 12 as third-party beneficiary.

The data subject can enforce against the data importer this Clause, Clause 5(a) to (e)
and (g), Clause 6, Clause 7, Clause 8(2), and Clauses 9 to 12, in cases where the data
exporter has factually disappeared or has ceased to exist in law unless any successor entity
has assumed the entire legal obligations of the data exporter by contract or by operation of
law, as a result of which it takes on the rights and obligations of the data exporter, in which
case the data subject can enforce them against such entity.

The data subject can enforce against the subprocessor this Clause, Clause 5(a) to (e)
and (g), Clause 6, Clause 7, Clause 8(2), and Clauses 9 to 12, in cases where both the
data exporter and the data importer have factually disappeared or ceased to exist in law or
have become insolvent, unless any successor entity has assumed the entire legal
obligations of the data exporter by contract or by operation of law as a result of which it takes
on the rights and obligations of the data exporter, in which case the data subject can enforce
them against such entity. Such third-party liability of the subprocessor shall be limited to
its own processing operations under the Clauses.

The parties do not object to a data subject being represented by an association or other
body if the data subject so expressly wishes and if permitted by national law.

Clause 4

Obligations of the data exporter

exporter agrees and warrants:

that the processing, including the transfer itself, of the personal data has been and will
continue to be carried out in accordance with the relevant provisions of the applicable data
protection law (and, where applicable, has been notified to the relevant authorities of the
Member State where the data exporter is established) and does not violate the relevant
provisions of that State;

that it has instructed and throughout the duration of the personal data processing services
will instruct the data importer to process the personal data transferred only on the data
exporter's behalf and in accordance with the applicable data protection law and the
Clauses;

that the data importer will provide sufficient guarantees in respect of the technical and
organisational security measures specified in Appendix 2 to this contract;

23|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
Pocusign Envelope ID: AROS FeO OLgFAMINIB Document 1-1 Filed 05/03/19 Page 24 of 41

(d) that after assessment of the requirements of the applicable data protection law, the
security measures are appropriate to protect personal data against accidental or unlawful
destruction or accidental loss, alteration, unauthorised disclosure or access, in particular
where the processing involves the transmission of data over a network, and against all other
unlawful forms of processing, and that these measures ensure a level of security appropriate
to the risks presented by the processing and the nature of the data to be protected having
regard to the state of the art and the cost of their implementation;

(e) that it will ensure compliance with the security measures;

(f) that, if the transfer involves special categories of data, the data subject has been informed
or will be informed before, or as soon as possible after, the transfer that its data could be
transmitted to a third country not providing adequate protection within the meaning of
Directive 95/46/EC;

(g) to forward any notification received from the data importer or any subprocessor pursuant
to Clause 5(b) and Clause 8(3) to the data protection supervisory authority if the data
exporter decides to continue the transfer or to lift the suspension;

(h) to make available to the data subjects upon request a copy of the Clauses, with the
exception of Appendix 2, and a summary description of the security measures, as well as
a copy of any contract for subprocessing services which has to be made in accordance
with the Clauses, unless the Clauses or the contract contain commercial information, in
which case it may remove such commercial information;

(i) that, in the event of subprocessing, the processing activity is carried out in accordance
with Clause 11 by a subprocessor providing at least the same level of protection for the
personal data and the rights of data subject as the data importer under the Clauses; and

1) that it will ensure compliance with Clause 4(a) to (i).
Clause 5

Obligations of the data importer?

The data importer agrees and warrants:

(a) to process the personal data only on behalf of the data exporter and in compliance with its
instructions and the Clauses; if it cannot provide such compliance for whatever reasons,
it agrees to inform promptly the data exporter of its inability to comply, in which case the
data exporter is entitled to suspend the transfer of data and/or terminate the contract;

(b) that it has no reason to believe that the legislation applicable to it prevents it from fulfilling
the instructions received from the data exporter and its obligations under the contract and

 

2 Mandatory requirements of the national legislation applicable to the data importer which
do not go beyond what is necessary in a democratic society on the basis of one of the interests
listed in Article 13(1) of Directive 95/46/EC, that is, if they constitute a necessary measure to
safeguard national security, defense, public security, the prevention, investigation, detection and
prosecution of criminal offences or of breaches of ethics for the regulated professions, an
important economic or financial interest of the State or the protection of the data subject or the
rights and freedoms of others, are not in contradiction with the standard contractual clauses.
Some examples of such mandatory requirements which do not go beyond what is necessary in a
democratic society are, inter alia, internationally recognized sanctions, tax-reporting requirements
or anti-money-laundering reporting requirements.

Rev May 24, 2017
TE Connectivity Corporation Confidential
DocuSign Envelope ID: RSAa84h ABS 4098 MES W Ae -“BDcument 1-1 ‘Filed 05/03/19 Page 25 of 41

(e)

(i)

(i)

that in the event of a change in this legislation which is likely to have a substantial adverse
effect on the warranties and obligations provided by the Clauses, it will prom ptly notify the
change to the data exporter as soon as it is aware, in which case the data exporter is
entitled to suspend the transfer of data and/or terminate the contract;

that it has implemented the technical and organisational security measures specified in
Appendix 2 before processing the personal data transferred;

that it will promptly notify the data exporter about:

(i) any legally binding request for disclosure of the personal data by a law enforcement
authority unless otherwise prohibited, such as a prohibition under criminal law to
preserve the confidentiality of a law enforcement investigation,

(ii) | any accidental or unauthorised access, and

(iii) | any request received directly from the data subjects without responding to that
request, unless it has been otherwise authorised to do so;

to deal promptly and properly with all inquiries from the data exporter relating to its
processing of the personal data subject to the transfer and to abide by the advice of the
supervisory authority with regard to the processing of the data transferred;

at the request of the data exporter to submit its data processing facilities for audit of the
processing activities covered by the Clauses which shall be carried out by the data exporter
or an inspection body composed of independent members and in possession of the
required professional qualifications bound by a duty of confidentiality, selected by the data
exporter, where applicable, in agreement with the supervisory authority;

to make available to the data subject upon request a copy of the Clauses, or any existing
contract for subprocessing, unless the Clauses or contract contain commercial
information, in which case it may remove such commercial information, with the exception
of Appendix 2 which shall be replaced by a summary description of the security measures
in those cases where the data subject is unable to obtain a copy from the data exporter;

that, in the event of subprocessing, it has previously informed the data exporter and
obtained its prior written consent:

that the processing services by the subprocessor will be carried out in accordance with
Clause 11;

to send promptly a copy of any subprocessor agreement it concludes under the Clauses
to the data exporter.

Clause 6

Liability
The parties agree that any data subject, who has suffered damage as a result of any breach

of the obligations referred to in Clause 3 or in Clause 11 by any party or subprocessor is
entitled to receive compensation from the data exporter for the damage suffered.

If a data subject is not able to bring a claim for compensation in accordance with paragraph
1 against the data exporter, arising out of a breach by the data importer or his subprocessor
of any of their obligations referred to in Clause 3 or in Clause 11, because the data exporter
has factually disappeared or ceased to exist in law or has become insolvent, the data
importer agrees that the data subject may issue a claim against the data importer as if it
were the data exporter, unless any successor entity has assumed the entire legal

25|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
Docusign Envelope ID: G6AGRS 45 A 3 AIS REEF AWA “PD cument 1-1 Filed 05/03/19 Page 26 of 41

obligations of the data exporter by contract of by operation of law, in which case the data
subject can enforce its rights against such entity.

The data importer may not rely on a breach by a subprocessor of its obligations in order
to avoid its own liabilities.

3: If a data subject is not able to bring a claim against the data exporter or the data importer
referred to in paragraphs 1 and 2, arising out of a breach by the subprocessor of any of
their obligations referred to in Clause 3 or in Clause 11 because both the data exporter and
the data importer have factually disappeared or ceased to exist in law or have become
insolvent, the subprocessor agrees that the data subject may issue a claim against the data
subprocessor with regard to its own processing operations under the Clauses as if it were
the data exporter or the data importer, unless any successor entity has assumed the entire
legal obligations of the data exporter or data importer by contract or by operation of law, in
which case the data subject can enforce its rights against such entity. The liability of the
subprocessor shall be limited to its own processing operations under the Clauses.

Clause 7

Mediation and jurisdiction

1. The data importer agrees that if the data subject invokes against it third-party beneficiary
rights and/or claims compensation for damages under the Clauses, the data importer will
accept the decision of the data subject:

(a) to refer the dispute to mediation, by an independent person or, where applicable,
by the supervisory authority;

(b) to refer the dispute to the courts in the Member State in which the data exporter is
established.

2. The parties agree that the choice made by the data subject will not prejudice its substantive
or procedural rights to seek remedies in accordance with other provisions of national or
international law.

Clause 8

Cooperation with supervisory authorities

12 The data exporter agrees to deposit a copy of this contract with the supervisory authority
if it so requests or if such deposit is required under the applicable data protection law.

2 The parties agree that the supervisory authority has the right to conduct an audit of the data
importer, and of any subprocessor, which has the same scope and is subject to the same
conditions as would apply to an audit of the data exporter under the applicable data
protection law.

3. The data importer shall promptly inform the data exporter about the existence of
legislation applicable to it or any subprocessor preventing the conduct of an audit of the
data importer, or any subprocessor, pursuant to paragraph 2. In such a case the data
exporter shall be entitled to take the measures foreseen in Clause 5 (b).

26|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
DocuSign Envelope ID: SCARAB 45 GEBSAN95 ROE ANAS Document 1-1 Filed 05/03/19 Page 27 of 41

Clause 9

Governing Law

The Clauses shall be governed by the law of the Member State in which the data exporter is
established.

Clause 10

Variation of the contract

The parties undertake not to vary or modify the Clauses. This does not preclude the parties from
adding clauses on business related issues where required as long as they do not contradict the

Clause.

Clause 11

Subprocessing

The data importer shall not subcontract any of its processing operations performed on
behalf of the data exporter under the Clauses without the prior written consent of the data
exporter. Where the data importer subcontracts its obligations under the Clauses, with
the consent of the data exporter, it shall do so only by way of a written agreement with
the subprocessor which imposes the same obligations on the subprocessor as are
imposed on the data importer under the Clauses®. Where the subprocessor fails to fulfil
its data protection obligations under such written agreement the data importer shall
remain fully liable to the data exporter for the performance of the subprocessor's
obligations under such agreement.

The prior written contract between the data importer and the subprocessor shall also
provide for a third-party beneficiary clause as laid down in Clause 3 for cases where the
data subject is not able to bring the claim for compensation referred to in paragraph 1 of
Clause 6 against the data exporter or the data importer because they have factually
disappeared or have ceased to exist in law or have become insolvent and no successor
entity has assumed the entire legal obligations of the data exporter or data importer by
contract or by operation of law. Such third-party liability of the subprocessor shall be limited
to its own processing operations under the Clauses.

The provisions relating to data protection aspects for subprocessing of the contract referred
to in paragraph 1 shall be governed by the law of the Member State in which the data
exporter is established. See for this the front page.

The data exporter shall keep a list of subprocessing agreements concluded under the
Clauses and notified by the data importer pursuant to Clause 5 (j), which shall be updated
at least once a year. The list shall be available to the data exporter's data protection
supervisory authority.

 

 

3

This requirement may be satisfied by the subprocessor co-signing the contract entered into

between the data exporter and the data importer under this Decision.

27/|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
Pocusign Envelope ID: SCARAB SASS 8 TO ENN Bocument 1-1 Filed 05/03/19 Page 28 of 41

Clause 12

Obligation after the termination of personal data processing services

ls The parties agree that on the termination of the provision of data processing services, the
data importer and the subprocessor shall, at the choice of the data exporter, return all the
personal data transferred and the copies thereof to the data exporter or shall destroy all
the personal data and certify to the data exporter that it has done so, unless legislation
imposed upon the data importer prevents it from returning or destroying all or part of the
personal data transferred. In that case, the data importer warrants that it will guarantee
the confidentiality of the personal data transferred and will not actively process the
personal data transferred anymore.

2. The data importer and the subprocessor warrant that upon request of the data exporter
and/or of the supervisory authority, it will submit its data processing facilities for an audit
of the measures referred to in paragraph 1.

On behalf of the data exporter:

 

Name (written out in full): Joe Eckroth
Position: SVP, ClO

Address: 1050 Westlakes Drive, Berwyn, PA, USA, 19312

 

Date:
Other information necessary in order for the contract to be binding (if any): ----------------------

Signature.............

(stamp of organisation)

On behalf of the data importer:
Name (written out in full): Chuck Boyle

Position: CFO

 

Address: 929 Broadway, Denver, CO 80203

 

Date:
Other information necessary in order for the contract to be binding (if any):

Signature... eee
APPENDIX 1 TO THE STANDARD CONTRACTUAL CLAUSES
This Appendix forms part of the Clauses and must be completed and signed by the parties.

28|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
DocuSign Envelope ID: ROA eas FS Cet GSO H ME “Mocument 1-1 Filed 05/03/19 Page 29 of 41

The Member States may complete or specify, according to their national procedures, any additional
necessary information to be contained in this Appendix.

Data exporter
The data exporter is (please specify briefly your activities relevant to the transfer):

The data exporters are affiliates of TE Connectivity Corporation ("TE Connectivity’) that is
developing, producing and distributing a large number of electronic products and components
globally. The data exporter wants to make use of a range of information technology and data
processing services required for operating its business which services TE Connectivity is willing to
provide, by itself and/or via subprocessors.

Data importer
The data importer is (please specify briefly activities relevant to the transfer):

a provider of a Software as a Service (“SaaS”) cloud computing solutions for its clients (“data
exporter” or “data controller”) that processes personal data upon the instruction of the data exporter
in accordance with the terms of the Agreement. If applicable to the data exporter’s Agreement,
employees of the data exporter can report incidents through an EU/Swiss equivalent to an 800 number
or through the data importer SaaS application.

 

Data subjects
The personal data transferred concern the following categories of data subjects (please specify):

The personal data transferred concern the following categories of data subjects (please specify):

Employees, officers, directors, vendors, contractors and other related or third parties working with or
for data exporter.

Categories of data
The personal data transferred concern the following categories of data (please specify):

The personal data transferred concern the following categories of data (please specify):

Contact details (e.g., name, postal address, email address, and telephone number); Username and
password for the account of data subjects may establish in our application; Photographs, videos,
comments, and other content or information data subjects may submit to data importer through the
application.

Special categories of data (if appropriate)

The personal data transferred concern the following special categories of data (please specify):

The personal data transferred concern the following special categories of data (please specify):

Although the data importer has advised the data exporter against including any sensitive data in the
personal data that is transferred, reporting individuals can include any information they choose. The
data exporter controls such data in its sole discretion. Processing operations

The personal data transferred will be subject to the following basic processing activities (please

specify):

29|Page

©

Rev May 24, 2017
TE Connectivity Corporation Confidential
DocuSign Envelope ID: GCARARAE ORS AAP e A GS SHAM“ focument 1-1 Filed 05/03/19 Page 30 of 41

The personal data transferred will be subject to the following basic processing activities (please
specify):

Personal data may be transferred through a third party hosted cloud environment, through data
importer’s call center if submitted telephonically or through SFTP or API protocols. All transfers
shall be in accordance with the Agreement.

DATA EXPORTER
Name:
Date:

Authorised Signature

DATA IMPORTER
Name:
Date:

Authorised Signature:

30|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
DocuSign Envelope ID: SGARARAT ORS AAR eA GE SHAS “Bocument 1-1 Filed 05/03/19 Page 31 of 41

APPENDIX 2 TO THE STANDARD CONTRACTUAL CLAUSES

This Appendix forms part of the Clauses and must be completed and signed by the parties.

Description of the technical and organisational security measures implemented by the data
importer in accordance with Clauses 4(d) and 5(c) (or documenti/legislation attached): — see
also the Data Privacy Questionnaire for this project as completed by both Parties and
attached to this Appendix 3:

1.

Physical Access control (to data processing systems):
Measures to prevent unauthorised persons from obtaining physical access to the data
processing systems with which personal data are processed.

The data center buildings are controlled by Azure and Amazon Web Services.
Both partners are ISO 27001 and SOC 2 Certified

Access control (to use of data processing systems and methods):
Measures to prevent data processing systems and methods from being used by
unauthorised persons.

Complex passwords are enforced with system policy and expiration times
appropriate to the level of access. Privileged accounts have more stringent
controls including short life passwords with enterprise level management

Accounts are locked for invalid attempts to log on and audit trails are logged and
monitored for inappropriate and un-authorized activity

Role based authentication is used where possible with auditing processes and
activities to manage appropriateness of access. Privileged accounts utilize two-
factor authentication with enterprise level management where required.

Data systems are encrypted in transit using HTTPS and at rest using Microsoft
SQL TDE.

Strict Firewall rules are established only allowing required access to and from the
production environment

Internal data access processes and policies are designed to prevent unauthorized
persons and/or systems from gaining access to systems used to process personal
data.

The Data Importer designs its systems to: (i) only allow authorized persons to
access data they are authorized to access; and (ii) ensure that personal data cannot
be read, copied, altered or removed without authorization during processing, use
and after recording. The systems are designed to detect any inappropriate access.

These mechanisms are designed to grant only approved access rights to site hosts,
logs, data and configuration information. The granting or modification of access
rights must also be in accordance with the Data Importer’s internal data access

31|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
DocuSign Envelope ID: REAR EA OPES A 2A AOS AVA Document 1-1 Filed 05/03/19 Page 32 of 41

policies and training. Approvals are managed by workflow tools that maintain
audit records of all changes. Access to systems is logged to create an audit trail
for accountability. Where passwords are employed for authentication (e.g., login
to workstations), password policies that follow at least industry standard practices
are implemented.

3. Access control (to data):
Measures to ensure that persons who are authorised to use a data processing method
only have access to that personal data to which their access authorisation applies and
that this data cannot be read, copied, modified or removed during processing without
authorization.

° User accounts are unique and assigned to appropriate groups by administrative
personnel for control

° Roles limit access to objects through an authorization process with appropriate
audit trails

° Audit logs are monitored for activity and access appropriateness

° System policies and procedures protect data during processing for appropriate
access by authorized personnel

° All changes to access are logged and reviewed during periodic audits. Abnormal
changes create alerts to appropriate personnel

e Data is deleted according to policy and wiped when no longer required

4. Disclosure controls:
Measures designed to ensure that personal data cannot be read, copied, modified or
removed during electronic transmission, data transport or storage on data carriers
without authorisation.

° Industry standard practices are employed to protect data in transit. Private
Networks, Virtual Private Networks and Secure Socket Layer technologies are
used to prevent unauthorized access

e Logging of system access is monitored and reviewed for appropriateness

5. Input controls:
Measures to ensure that it is possible to retroactively check and verify whether, when
and by whom data has been entered into, modified or removed from the data processing
system.

° Our access and activity logs are monitored and have alert triggers for
unauthorized or inappropriate activity as well as provide change history

32|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
DocuSign Envelope ID: GAR R45 PSE Ae GS SHAME “Mocument 1-1 Filed 05/03/19 Page 33 of 41

6. Control of instructions:
Measures to ensure that personal data are processed solely in accordance with the
instructions of the Client.

e Corporate compliance and security policies highlight that client data is accessed
only with a business need and is not disclosed

7. Availability control:
Measures to ensure that personal data are protected from accidental destruction or loss.

° Systems are backed up daily to enable recovery of data on a schedule determined
by policy
° High availability or recovery technologies are employed to maintain system

operation, availability and redundancy

e Production environments are replicated in geographically separated data centers
with remote storage of backups and recovery systems

° Our infrastructure includes state-of-the-art firewall, anti-malware, and malicious
activity detection technology

° Our Disaster Recovery Plans are documented, reviewed and tested on a regular
basis

8. Separation controls:
Measures to ensure that personal data that is stored for separate purposes is processed
separately.

° We have a tiered development, testing, stage and production environment to
separate function and operation

° Access controls are employed to segregate the environments
9. Personnel:

e The Data Importer's personnel are required to conduct themselves in a manner
consistent with the company’s guidelines regarding confidentiality, business
ethics, appropriate usage, and professional standards. The Data Importer conducts
reasonably appropriate backgrounds checks to the extent legally permissible and
in accordance with applicable local labor law and statutory regulations.

° Personnel are required to execute a confidentiality agreement and must
acknowledge receipt of, and compliance with, the Data Importer’s confidentiality

and privacy policies. Personnel are provided with security training.

10. Subprocessor Security:

33|/Pace

Rev May 24, 2017
TE Connectivity Corporation Confidential
DocuSign Envelope ID: 6G ARAB ORS CNet GSS MIMES f¥ocument 1-1 Filed 05/03/19 Page 34 of 41

° Prior to onboarding Subprocessors, the Data Importer conducts an audit of the
security and privacy practices of Subprocessors to ensure Subprocessors provide
a level of security and privacy appropriate to their access to data and the scope of
the services they are engaged to provide. Once the Data Importer has assessed the
risks presented by the Subprocessor, the Subprocessor is required to enter into
appropriate security, confidentiality and privacy contract terms.

 

 

INDEMNIFICATION CLAUSE

Liability
The parties agree that if one party is held liable for a violation of the clauses committed by the other

party, the latter will, to the extent to which it is liable, indemnify the first party for any cost, charge,
damages, expenses or loss it has incurred.

Indemnification is contingent upon:

(a) the data exporter promptly notifying the data importer of a claim; and

(b) the data importer being given the possibility to cooperate with the data exporter in the
defence and settlement of the claim.

34|Page

Rev May 24, 2017
TE Connectivity Corporation Confidential
APPENDIX B
Support Service Levels

DocuSign Envelope ID: FEAA845 OFA et OSPV AE “tbcument 1-1 Filed 05/03/19 Page 35 of 41

Support Service Levels: During the Term of this Agreement, Supplier shall provide the support
services described in this Appendix B.

"Support Service Levels" consist of: (i) providing telephone and email consultative support to TE's
designated support personnel concerning the operation of the Hosted Software Service; and (ii)
providing upgrades, updates, fixes, workarounds and error corrections to remedy errors.
Consultative Support: During the Term, TE's designated support personnel may contact
Supplier to obtain telephone and email consultative support concerning the operation of the
Hosted Software Service and to report errors. Supplier will designate a specific telephone number
for TE's use for consultative support.

Response and Resolution Schedule: Supplier will classify each Error reported by TE based on

the following criteria:

 

 

 

 

 

 

 

Error Criteria

Classification

Severity 1 Fatal: Errors that result in the loss of all promised
capability.

Severity 2 Severe Impact: Errors which disable major functions from
being performed and therefore affect the normal operation of
the software during the normal working day.

severity 3 Degraded Operations: —_ Errors disabling only certain
nonessential functions but do not affect the normal operation
lof the software during the normal working day.

Minimal Impact: Intermittent Errors affecting use of certain

Severity 4 nonessential functions of the software.

 

 

Supplier shall respond to error reports during normal business hours (8am — 5pm MT, M-F,
excluding Supplier observed holidays) according to the following schedule:

 

 

 

 

 

 

E Acknowledge Provide a
Circe ificati Receipt of Error workaround, Fix
aesiiealon Report lor Documentation
Severity 1 1 hour 6 hours
Severity 2 4 hour 12 hours _—____—
Severity 3 8 hours 3 days
10 days, or as
otherwise mutually
determined
severity 4 1 day

 

 

 

 

During the term of the Agreement, Supplier will install all upgrades, new releases, updates,
releases, bug fixes, and enhancements thereto at no additional charge to TE.

Rev May 24, 2017

TE Connectivity Corporation Confidential

35|Page
PocuSign Envelope ID: SCARAB IBA OANA Document 1-1 Filed 05/03/19 Page 36 of 41

Appendix C

MASTER STATEMENT OF WORK

PREMIUM IMPLEMENTATION

Convercent, Inc. (“Convercent’ or “Supplier’) and TE Connectivity Corporation (“Customer” or “TE”) have entered into a Master
Software as a Service (Hosting) Agreement, dated as of September 29, 2017 (the “Agreement”). This Master Statement of
Work is made pursuant to the terms and conditions of the Agreement. In the event of an explicit conflict or inconsistency
between the Agreement and this Master Statement of Work, the Agreement will control. Capitalized terms used but not
otherwise defined herein shall have the meanings set forth in the Agreement or the applicable Description of Services.

As described herein, Convercent shall provide to Customer implementation services for the SaaS Products purchased by
Customer pursuant to this Statement of Work and the Agreement. This Master Statement of Work Number (“Statement of
Work") shall begin on the Effective Date of the Agreement and shall be coterminous with the term of the Agreement.
Notwithstanding the foregoing, this Statement of Work will automatically terminate in the event either party duly terminates the
Agreement.

In addition to any specific obligations set forth below, Customer and Convercent shall promptly respond to the other parties
requests for information reasonably necessary for its performance of the obligations in this Statement of Work.

1. Strategy and Planning.

Prior to configuring the Product, Convercent will meet with Customer to understand its requirements and will then
develop a Project Plan agreeable to both parties.

1.1. Onsite Kickoff. Convercent will provide one (1) eight (8) hour onsite kickoff session for designated Administrators
and Moderators of the Product during October 2017. Convercent’s dedicated transition team, including Scott
Serrano, National Account Executive, Erin Dominguez, Customer Success Manager, and Autumn Sanelli, Global
Solutions Director, will meet with TE primary points of contact during this onsite kickoff. The parties shall set,
reasonably in advance, a mutually agreeable date for the onsite kickoff. The onsite kickoff will: provide team
introductions; confirm goals, expectations and success criteria for implementation; confirm timing and project
milestones; provide a project overview and approach; identify project resource requirements; discuss an approach
to change management; provide product demonstrations and detailed discovery; and schedule planning and next
steps.’

1.2. Project Plan. Following the kick-off meeting Convercent will develop a detailed Project Plan for Customer's review
and feedback and deliver the same to Customer, This process shall repeat, with Convercent revising the Project
Plan following Customer's feedback, until a mutually agreeable Project Plan has been developed. The parties will
then align resources in accordance with the Project Plan and Convercent will maintain the Project Plan as the
parties move forward with implementation.

1.3. Project Team. Implementation will be provided by a dedicated Convercent transition team, including but not limited
to the above identified individuals in Section 1.1 and a TE primary point of contact, and implementation expert who
will continue to work with TE throughout this Agreement. Telephony expert; solutions support resource to guide
data migration.

1.4 Ongoing Support.
4.4.1 Onsite. The parties will establish the necessary frequency of additional onsite meetings, virtual meetings,
etc. Additional onsite trainings would be available for an additional mutually agreeable fee.
1.4.2 Remote. On request by Customer, the TE point of contact and Customer Success Manager will meet
(which may include by electronic means, or remotely) to discuss and evaluate the Project Plan and each
party’s performance under this SOW No. 1 post go-live and during the deployment of the project.

 

1 For the avoidance of doubt, all other training provided for under this Statement of Work will be provided remotely in a virtual environment, Any additional on-site
training will require a separate statement of work at Convercent's then current fees.

Page 1 of 6
DocuSign Envelope ID: 86APABAD OF SP-CAR RYT GS SOR KES°“*9o0CcuMent 1-1 Filed 05/03/19 Page 37 of 41

1.4.3 Materials. As part of the Premier Implementation, Convercent will provide Customer with access to an
online portal with on-demand access to Convercent’s complete library of product reference guides,
searchable knowledge base, communication and rollout materials, workflows and templates in relation to
the Service.

2. Configuration.

2.1. Technical Configuration.

2.1.1, Organization Setup. Convercent will grant primary Administrators access to the Product and will provide
detailed training on how to configure the Customer's specified organizational structure and settings.

2.1.2. SSO. Access to the Product is restricted to Users by user name and password. If Customer has purchased
SSO authentication services, Users may login through the Product or through Single Sign-On (“SSO”).
Convercent will provide Customer with reasonable support to establish SSO authentication for all of
Customer’s Users. Support will include initial documentation and discovery questions provided to Customer
technical resources, access to SSO resources from Convercent’s solution support team, and availability of
Convercent’s solution support team to provide trouble-shooting on live calls.

2.1.3. Initial HRIS Data Upload. Customer will provide Convercent with an HRIS file of Customer's personnel in a
.csv file via secure file transfer (SFTP), with the data attributes agreed to in the Project Plan, in the format
specified by Convercent. After receiving the initial HRIS file, Convercent will upload the data to the platform.
If the file contains any errors or is not successfully uploaded, Convercent will send Customer a file listing the
errors via the SFTP site. Customer will then resolve any errors, and send Convercent a revised file for
uploading and Customer review. This process will continue until the HRIS file is accurately and completely
uploaded. Following this initial upload, Convercent will accommodate an HRIS data update of any changes
to Customer's workforce, and an ongoing HRIS data update cycle will begin at a cadence to be mutually
agreed.

2.2. Hotline and Case Manager Configuration.
2.2.1. Case Manager.

2.2.1.1. Configuration. The parties will work together to configure the Case Management Module to meet
Customer's specifications in accordance with the details set forth in the Project Plan. As a general
matter, either (i} Customer will configure the Case Management Module with Convercent’s reasonable
assistance, if needed, or (ii) provided that Customer has provided Convercent all required information
in a Convercent approved format, Convercent will configure the Case Management Module pursuant
to Customer's specifications. Regardless of the primarily responsible party, configuration of the Case
Management Module to meet Customer's specifications will include defining organization names and
general settings, selecting issue types, adding custom issue types (if purchased), configuring intake
channels (including geography rules thereto), configuring employee groups, configuring Notification
Profiles, and configuring Customer's Landing Page (and repointing an existing URL if necessary).

2.2.1.2. Testing. Following the configuration set forth above, Convercent will advise Customer on an
appropriate plan for testing the configurations in the Case Management Module. Customer will test the
web intake by submitting reports to trigger various Routing rules and Notification Profiles, reviewing
access levels to confirm which Users have access to which Cases, and confirming that the correct
Users receive Alerts. Customer will test the report management functionality by updating different
fields (e.g. locations, issue types, messages). If Customer determines there are issues with the
configuration that need to be resolved, Customer will notify Convercent of the issue and Convercent
will determine whether the issue is Product related or configuration related. Where the issue relates to
the Product, Convercent will escalate the issue internally for resolution and request documentation
regarding the issue from Customer as needed. Where the issue relates to configuration of the Product,
Convercent will assist Customer with reconfiguring the Product to resolve the issue. In either instance,
Customer will then re-test to confirm the Case Management Module materially conforms to the
specified configurations. The configuration for the Case Management Module will include custom fields
for TE's Security Team, Ombudsmen, Human Resources and other departments or personnel upon
TE’s reasonable request. For the avoidance of doubt, use of the Case Management Module by these
groups is covered by the license detailed in Section V of the Agreement.

2.2.2. Hotline.
2.2.2.1, Configuration. Convercent will configure the Hotline as agreed upon in the Project Plan, in accordance

with one of the three methods below. For each method below, provided that Customer has provided

Page 2 of 6
DocuSign Envelope ID: ROARGE45 9683 Ae LESAN Document 1-1 Filed 05/03/19 Page 38 of 41

the required information in Convercent specified format, Convercent will record standard hotline
greetings in Customer's specified languages for each new phone number and configure the Hotline
interactive voice response (“IVR”) capability.

Shared Lines. Where the parties agree to utilize Convercent’s shared lines, Customer's Hotline will be

di

D

rected thereto. Shared lines are pre-configured and ready to use.

edicated Lines. Where the parties agree to provide dedicated lines for Customer, Convercent will

procure and host the number of audio bridges purchased by Customer, each of which shall be pointed
to Convercent'’s call center.

Existing numbers. Where the parties agree to repoint Customer's existing Customer-owned Hotline
number to Convercent’s call center via direct inward dialing, Convercent will provide reasonable
assistance, if needed.

2.2.2.2.

Testing. Convercent will supply Customer with a testing template, which Customer will utilize to test
the Hotline and identify any issues. Prior to the Hotline going into production, Customer will call the
Hotline direct (from different countries if necessary) to test its functionality and assure that it functions
in accordance with the custom greetings Customer has provided (during configuration) and that there
are no connection issues. If Customer determines there are issues with the configuration that need to
be resolved, Customer will notify Convercent of the issue and Convercent will modify greetings and/or
IVR accordingly. Customer will then re-test to confirm the Case Management Module materially
conforms to the specified configurations.

2.3, Data Migration. Customer historic data will be mapped to a Convercent template (by either Convercent or
Customer, as mutually agreed) and Convercent will upload the same to the Case Management Module. The
specifics of this process will be set forth in detail in the Project Plan and vary by customer, and the below is solely
a general overview of the process.

2.3.1. The Convercent Data Migration team will be comprised of a Solutions Support Specialist who will be
responsible for analyzing TE's historical data and mapping that data to existing Convercent fields and led by
the Customer Success Manager. After the initial mapping, Convercent will set up follow-up meetings to review
the mapping for TE to determine next steps.

2.3.2. Conditions precedent to data mapping. Before Convercent can map Customer's historic data, Customer must
(A) upload the data to the Convercent SFTP site, (B) if applicable, provide Convercent a .csv or .xml file of its
HRIS data in a format specified by Convercent, (C) if applicable, provide Convercent its desired custom fields
and (D) if applicable, provide Convercent its desired custom issue types.

2.3.3. Upon Customer's completion of the conditions precedent indicated above, the data mapping and upload
process will be as follows:

(i}

(i
(iii)
(iv)
(v)
(vi)

(vil)

Convercent will map Customer's historic data fields to Convercent fields;

Customer will review the accuracy of the mapped data, and note any errors;

Convercent will re-map the data as necessary and steps (i) through (iii) shall repeat until the
mapped data materially conforms to Customer's specifications;

Convercent will upload the mapped data to a trial environment;

Customer will review the data in the trial environment for accuracy and note any errors;
Convercent will resolve errors and re-upload the data; steps (iv) through (vi) shall repeat until
the uploaded data materially conforms to Customer's specifications;

Convercent will upload the fully mapped historic data to Customer's production environment.

3. Product Training.

3.1.

3.2.

Convercent shall provide appropriate product training for Customer personnel who serve as Administrators and
Moderators of the Case Management Module, based on a “train the trainer’ approach. This training will include up

to three (3)

remote training sessions. The remote training sessions will train on items requested by Customer

relating to the Product and best User practices including but not limited to the Product functionality.

In addition to the onsite kickoff referenced above, Convercent shall provide recorded trainings for primary
administrators and case managers. Additionally, Convercent will support reasonably requested trainings throughout
the contract term, but the expectation is that trainings will be provided on a group basis, not a one-off. Furthermore,
Convercent provides weekly recorded trainings, with a Convercent representative to answer questions, and access

Page 3 of 6
DocuSign Envelope ID: GARRBAF OPE -AARIYY'G 5 SOR focument 1-1 Filed 05/03/19 Page 39 of 41

to support portal discussed in section 1.4.3 above, inclusive of knowledge base articles, how to videos, customizable
training templates, configuration workbooks and testing templates. All training resources, including onsite and
virtual, are available throughout the Term, and shall be made fully available for TE’s use no later than January 1,
2018.

4, Communication and Rollout.

4.1.

4.2.

Strategy and Resources. Convercent will work with Customer to develop a strategy to communicate product
launch to internal stakeholders. Customer will determine how to announce the Convercent Services to its
employees via the method it deems appropriate. Customer has the option to purchase finished communication
material from Convercent, utilize Convercent sample templates (which are provided with Customer's purchase of
the Services), or use Customer's own marketing resources to build its own communication material.

Rollout. Once Customer determines the appropriate communication strategy and develops its desired
communication materials to implement that strategy, Customer will launch the Services by providing an official
communication to its employees. For clarity, the Services will be available to Customer administrative users
following configuration and testing, and the launch will consist solely of Customer's communication to Customer its
employee base that they may now submit Reports via the Convercent Products and Services

5. General Timeframe.

The timeline below provides the milestones the parties will meet in this implementation; the means of reaching these
milestones shall be more fully detailed in the Project Plan.

5.1.

5.2.

5.3.

5.4.

5.5.

By November 1, 2017, TE shall provide Supplier with: (A) a data set comprised of all closed cases, from its
existing vendor (“Data Set 1”), uploaded to Supplier's SFTP site, (B) a .csv file of its HRIS data in a format
reasonably specified in advance by Convercent, and (C) its desired custom fields and (D) its detailed custom
issue types, and ancillary reporting formats to support TE’s security Team Ombudsman and the HR functions as
needed.

By January 1, 2018, Convercent shall provide TE with (A) a configured production environment within the Case
Management Module; (B) fields necessary within the Case Management Module to allow for data mapping, and
(C) fully functional and operational telephony services.

By January 2, 2018, TE shall request a data set comprised of all remaining cases from its existing vendor (“Data
Set 2”), and shall upload Data Set 2 to Supplier's SFTP site as soon as reasonably practicable.

Within ten (10) days following receipt of Data Set 2 uploaded to Supplier's SFTP site, Supplier shall load the
same, accurately mapped, into the Case Management Module’s production environment.

By March 1, 2018, Convercent shall upload Data Set 1, accurately mapped, to the Case Management Module’s
production environment.

This section intentionally left blank

Page 4 of 6
DocuSign Envelope ID: SEARAS4h OPE LAR OA FE SOMES O“Bocument 1-1 Filed 05/03/19 Page 40 of 41
Appendix A - Project Plan Detail

Customer Team
member
team member

tTeam
member
member

Phase i - Stre and Planni
Ti
Confirm and success criteria

overiew and
resource

and next
dafinition

Canfirm intake methods and and case

Confirm

intake channel
Confirm notification

Confirm needs and

of content
Conflicts of Interest

Confirm use case and current disclosure
Confirm COl intake form

HR data

candence for HR data

Confirm hotline toll-free number

hotline
Define hotline services from current

and
Confirm data needs.

Define heeds and use casas
Define for custom
and
Define
Define

Define rollout

Define
detailed

tion & Testi

Create in
Set up user records for administrators
for
Product
Dafine alias names and

Select issue if for
intake channels

 
DocuSign Envelope ID: SEAR S4 -9633 A)28 MEE AWAIS25O@cument 1-1 Filed 05/03/19 Page 41 of 41

Create orone-lime audiences

col
Product

Product
Product and

Product
HR data

HR data format
HR
HR

discussion

current

hotline toll-free

Record custom

Perform hatline lest calls

T
Web intake

of
Translation QA and edit

hase 3 - Product Trainic

To Status % G.
Product T

ministrative users

Faciliate detailed

Follow

4 -Communication and Rollout

Status Yo

Communication
Finalize communication

Review and

Launch servicas to

Post launch
30-60-90 success

 
